Citation Nr: 1134764	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine.

2.  Entitlement to service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine.

3.  Entitlement to service connection for sleep apnea.

4.  Propriety of withholding retroactive compensation to recoup a portion of an overpayment that was waived.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to June 1976, from March 1983 to January 1987, and from August 1987 to July 1995.  He also has six years of unverified service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2008 administrative decision, the RO informed the Veteran that although he was entitled to a retroactive payment of $1,000, he would not receive that payment because the RO had previously paid him $1,720 too much for one of his dependents.  The Veteran submitted a Form 9 in February 2009.  No statement of the case was issued with respect to this issue.  

In February 2009, the RO declined to reopen the Veteran's claim for service connection for a back condition.  

In December 2009, the RO denied service connection for sleep apnea.

The issues have been recharacterized to better reflect the evidence of record. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision, the Veteran testified that he wished to withdraw the issue of propriety of withholding retroactive compensation to recoup a portion of an overpayment that was waived.

2.  The RO initially denied service connection for a back condition in an August 1987 rating decision; the Veteran did not appeal that decision and it is now final.

3.  The RO denied the Veteran's application to reopen his claim for service connection for a back condition in an October 2004 decision; the Veteran did not appeal that decision and it is now final.

4.  In August 2007, the Veteran filed an application to reopen his claim for service connection for a back condition.

5.  Evidence received since the last final October 2004 rating decision is new, material,  not cumulative,  and raises a reasonable possibility of substantiating the back claim.

6.  Degenerative disc disease and facet joint arthritis, lumbosacral spine, at least as likely as not was first manifested during active duty service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for propriety of withholding retroactive compensation to recoup a portion of an overpayment that was waived have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  New and material evidence has been received since the October 2004 RO decision and the criteria for reopening the claim of entitlement to service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Veteran withdrew the overpayment issue during the March 2011 hearing.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c). Accordingly, the Board does not have jurisdiction of this issue.

II.  Notice and Assistance

The service connection claim for degenerative disc disease and facet joint arthritis, lumbosacral spine, has been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen this claim and decision to grant service connection, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

III.  New and Material Evidence

The Veteran seeks to reopen his service connection claim for a back condition, which was characterized as lumbar scoliosis and originally denied by the RO in August 1987.  The RO determined that the Veteran's back condition was a congenital or developmental abnormality.  The Veteran did not file a notice of disagreement, and therefore the decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

The Veteran filed a claim to reopen his service connection claim for a back condition in June 2004.  The RO denied the claim in October 2004, finding that the newly submitted evidence did not show that the Veteran's back condition was incurred in or caused by active duty service.  The Veteran did not file a notice of disagreement and the decision became final.  Id.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  

Evidence received since the October 2004 rating decision includes March 2011 correspondence from an orthopedic specialist, Dr. R.T.B, which contains a diagnosis of degenerative disc disease and facet joint arthritis, lumbosacral spine,  and relates this disability to service.  This evidence is new, material, and raises a reasonable possibility of substantiating the service connection claim.  38 C.F.R. 
§ 3.156(a).  Reopening of the back claim is warranted.  

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a back disability.  He claims that he injured his back while rappelling during air assault school.

Service treatment records (STRs) establish that, in September 1984, the Veteran suffered a contusion of the right chest wall due to a rappelling injury that occurred during air assault school.  In October 1985, the Veteran complained of lower back and right hip pain after falling while playing football.  The assessment was possible pulled muscle.  A December 1986 separation examination contains a normal clinical spine evaluation.  The Veteran noted the 1984 rib injury, but did not mention the football injury and denied recurrent back pain in the accompanying medical history.

An April 1987 VA examination report shows that there was flexion to 90 degrees, but there was slight prominence of the right lumbar region that persisted with forward flexion.  The mild right lumbar prominence persisted in the prone position.  There was no tenderness.  X-rays of the lumbar spine showed that the height of intervertebral disc spaces and vertebral bodies was unremarkable; the pedicles and transverse processes were intact; and there "appeared to be accessory ribs at L1."  The diagnosis was mild lumbar scoliosis, asymptomatic.  

The Veteran was service-connected for his rib and right hip injuries in August 1987.  

July 2004 X-rays showed mild degenerative changes of the lumbar spine.  

In the January 2010 Form 9, the Veteran stated that he experienced periodic back pain after the rappelling accident.

In a March 2011 correspondence, Dr. R.T.B. stated that the Veteran "was required to perform physical and very demanding activities in the general performance of his duties as a soldier."  He opined that "it is as least as likely as not he has developed this 'chronic back condition' while serving on active duty."  He further opined that the Veteran's active duty service "certainly would have contributed to further aggravation" of the Veteran's back condition.  (Emphasis in original).  

The medical evidence supports a finding that the Veteran's present back disability is  related to his service.  Specifically, the record shows a current diagnosis of degenerative disc disease and facet joint arthritis, lumbosacral spine.  The Veteran was treated for a back injury during service and was diagnosed with lumbar scoliosis within 3 months of termination of his second period of active service.  He has complained of intermittent back pain since service.  Finally, a medical finding relates the Veteran's present disability to service.  

Accordingly, service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine, is warranted.


ORDER

The claim for propriety of withholding retroactive compensation to recoup a portion of an overpayment that was waived is dismissed.

New and material evidence has been submitted and the petition to reopen the claim for service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine, is granted.

Service connection for degenerative disc disease and facet joint arthritis, lumbosacral spine, is granted.


REMAND

In December 2009, the RO denied service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) with this decision in November 2010.  A statement of the case with respect to this issue has not been issued.  Therefore, a remand is necessary.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing the denial of service connection for sleep apnea.  The statement of the case should include all relevant law and regulations pertaining to the claim.

If an appeal is perfected, the issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


